DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments submitted on 12/08/2020 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Non-Final Rejection submitted 09/10/2020 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Paul Knight on 01/14/2021.
The amended claims (1-20) are provided below.

1. (Currently Amended) A specimen container system comprising: 
a cup having a cup bottom and a cup side wall, said cup side wall having a cup inside surface and a cup seal thread opposite to said cup bottom; 
a cover having a top wall connected to a cover side wall, said cover side wall having a cover seal thread for engaging with said cup seal thread and maintaining said top wall above said cup seal thread, said top wall having an aperture comprised of a pour section and an access section, , wherein said cover includes an inner cover wall in contact with said cup inside surface; 
a lid having a base, said base having a lid protrusion; 
a withdrawal instrument extending through said access section and at least partially within said cup, said withdrawal instrument having an instrument width greater than said pour section and said instrument width being less than said access section; 
a hinge connecting said lid to said cover side wall; and, 
wherein said lid protrusion creates a slip fit with said cover protrusion. 
 
2. (Previously Presented) The specimen container system of Claim 1, wherein said cover protrusion includes a lead-in radius along its entire perimeter for engaging with said lid protrusion.  

3. (Previously Presented) The specimen container system of Claim 1, wherein said hinge includes at least one biasing band mechanism in direct connection with both said lid and said cover for maintaining said lid in an open position.  

4. (Previously Presented) The specimen container system of Claim 1, wherein a seal tape is attached to said lid and said cover.  

5. (Canceled) 

6. (Previously Presented) The specimen container system of Claim 1, further comprising a seal member connected to said lid protrusion and in contact with said cover protrusion.  

7. (Previously Presented) The specimen container system of Claim 1, wherein said lid includes a tab that extends outward of said cup side wall when said lid is in a closed position.  

8. (Previously Presented) The specimen container system of Claim 1, wherein said cup includes a cup shoulder located between said cup bottom and said cup seal thread and wherein said cup shoulder has a diameter greater than said cup side wall.  

9. (Currently Amended) A specimen container system comprising: 
a cup having a bottom and a cup sidewall, said cup sidewall having a cup treaded section opposite to said bottom; 
a cover having a base and a cover sidewall, said cover sidewall having a cover treaded section, said base having an aperture comprised of an access section and a connected pour section within a plane of said base, said aperture having a cover protrusion extending from said base to above said cover sidewall and surrounding said aperture, said cover protrusion -4-USPTO Serial No. 15/890,313 (Docket No. MK-NPO1) having a height above [[from]] said [[base]] cover sidewall and a distance from said cup sidewall, wherein said height is greater than said distance, wherein said cover includes a cover inner wall in contact with a cup inside surface; 
further wherein said access section has a width greater than said pour section and said pour section and said access section are directly accessible to said bottom of said cup; 
a withdrawal instrument extending through said access section and at least partially within said cup, said withdrawal instrument having an instrument width greater than said pour section and said instrument width being less than said access section; and, 


10. (Previously Presented) The specimen container system of Claim 9, further including a seal member in direct contact with said lid protrusion.  

11. (Currently Amended) The specimen container system of Claim 9, wherein said hinge includes at least one biasing band in direct connection with both said lid and said cover for maintaining said lid in an open position, said open position having said lid substantially parallel to said base[[,]].  

12. (Previously Presented) The specimen container system of Claim 9, wherein a seal tape is attached to said lid and said cover.  

13. (Canceled) 

14. (Previously Presented) The specimen container system of Claim 9, wherein said access section is at least twice the width of said first pour section.  

15. (Previously Presented) The specimen container system of Claim 9, wherein said lid includes a tab that extends outward of said cup side wall when said lid is in a closed position.  

16. (Currently Amended) The specimen container system of Claim 9, wherein said cup includes a cup shoulder located between said bottom and said cup treaded section and wherein said cup shoulder has a diameter greater than said cup side wall.[[.]]  


a cup having a bottom and a cup sidewall, said cup sidewall having a cup treaded section opposite to said bottom and a plurality of fluid level indicators; 
a cover having a base and a cover sidewall, said cover sidewall having a cover treaded section, said base having an aperture comprised of an access section and a pour section, said aperture having a cover protrusion surrounding said aperture and extending from said base to above said cover sidewall, said cover protrusion having a height [[from]]above said cover sidewall and a radial distance from said cup sidewall wherein said height is greater than said radial distance and said radial distance is less than 20 percent of a diameter of said cup, wherein said cover includes a cover inner wall in close proximity to an inner surface of said cup and wherein said cup shoulder has a diameter greater than said cup side wall; 
further wherein said access section has a width greater than said pour section; 
a withdrawal instrument extending through said access section and at least partially within said cup, said withdrawal instrument having an instrument width greater than said pour section and said instrument width being less than said access section; 
a lid rotationally constrained to said cover sidewall by a hinge having one or more bias bands for moving said lid from a closed position and an open position, said open position having said lid substantially parallel to said base, said lid having a continuous protrusion for creating a slip fit with said cover protrusion; and, 
a tamper label in contact with said cover and said lid.  

18. (Canceled)  

19. (Previously Presented) The specimen container system of Claim 17, wherein said lid includes a seal member in direct contact with said lid protrusion.  

.

Allowable Subject Matter
	Claims 1-4, 6-12, 14-17, and 19-20 are allowed.
	In addition to the remarks of record, the instant claims 1-4, and 6-8 define over the prior art because the cited prior art does not teach or suggest a specimen container system comprising a cup and corresponding cover that are connected via seal threads. The cover comprising a sidewall and a top wall with an aperture.  The aperture having a pour section and an access section wherein the width of the pour section is less than the width of the access section, and the access section is aligned with a center of the cover.  A protrusion extending upwards from the top wall around the perimeter of the aperture such that the height of the protrusion above the cover side wall is greater than a minimum distance between the protrusion and the cover side wall.  The cover further including an inner cover wall in contact with an inside surface of the cup.  A lid connected to the cover side wall by a hinge and the lid comprising a lid protrusion that creates a slip fit with the cover protrusion.  The specimen container system further comprising a withdrawal instrument having a width greater than the pour section and less than the access section.
	In addition to the remarks of record, the instant claims 9-12 and 14-16 define over the prior art because the cited prior art does not teach or suggest a specimen container system comprising a cup and corresponding cover. The cover comprising a sidewall and a base with an aperture.  The aperture having a pour section and an access section within a plane of the base of the cover wherein the width of the access section is greater than the width of the pour section, and the pour section and access sections are both accessible to the bottom of the cup.  A protrusion extending from the base of the cover and surrounding the aperture such that the height of the protrusion above the cover sidewall is greater than a distance from the protrusion to the cup sidewall.  The cover further including a cover inner wall in contact with an inside surface of the cup.  A lid 
	In addition to the remarks of record, the instant claims 17 and 19-20 define over the prior art because the cited prior art does not teach or suggest a specimen container system comprising a cup and corresponding cover.  The cover comprising a sidewall and a base with an aperture.  The aperture having a pour section and an access section wherein the width of the access section is greater than the width of the pour section.  A cover protrusion extending from the base of the cover and surrounding the aperture such that the height of the protrusion above the cover sidewall is greater than a radial distance from the protrusion to the cup sidewall, and the radial distance is less than 20 percent of a diameter of the cup.  The cover further including a cover inner wall in close proximity with an inside surface of the cup.  A lid connected to the cover via a hinge and the lid comprising a lid protrusion that forms a slip fit connection with the cover protrusion.  The specimen container system further comprising a withdrawal instrument having a width greater than the pour section and less than the access section.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        




	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798